DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-8, 20-25 and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Objections
Claim 18 is objected to because of the following informalities: The Examiner believes that the Applicant intents to claim “...cause the processor to:” instead of “...cause a processor to:”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 17-19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (US 2016/0029106 A1)(hereinafter CHEN), and further in view of BAE et al. (US 2014/0112642 A1)(hereinafter BAE).
Re claim 1, CHEN discloses a video processing method, comprising: performing semantic analysis on subtitles of a video (see figs. 3-4 ¶ 43 for performing semantic analysis on subtitles of a video (i.e. analyze one or more of (i) close caption text, (ii) sub-title text as described in paragraph 160). Also, see fig. 4 paragraphs 93, 172); determining a weight of each frame of mages in the video based on a preset image processing strategy (see ¶s 47-49 for determining a weight of each frame of mages in the video based on a preset image processing strategy (i.e. the process 300 includes weighting one or more scenes in the video as described in fig. 3 at 330 paragraph 46). Also, see fig. 4 paragraph 93); acquiring a shortened video images by extracting a plurality of image frames in an order of the weights of all frames of images from high to low, according to a preset video shortening proportion (see ¶ 46 for acquiring a shortened video images by extracting a plurality of image frames in an order of the weights of all frames of images from high to low, according to a preset video shortening proportion (i.e. The process 300 includes selecting pictures for the pictorial summary as described in fig. 3 at 360 paragraph 81). Also, see fig. 4 paragraphs 82-84, 95); and generating a shortened video according to the shortened video images (see ¶ 85 for generating a shortened video according to the shortened video images (i.e. the process 300 includes providing the pictorial summary as described in fig. 3 at 370). Also, see fig. 4 paragraphs 99-100)
(see ¶ 87 for acquire compressed subtitles); and the compressed subtitles (see ¶ 87 for the compressed subtitles)
Therefore, taking the combined teachings of CHEN and BAE as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (subtitles) into the system of CHEN as taught by BAE.
One will be motivated to incorporate the above feature into the system of CHEN as taught by BAE for the benefit of using various algorithms to compress subtitle data 410 and subtitle data 420 consisting of the subtitle style segment 411 and the subtitle segment 421 and the subtitle data segment 412 and the subtitle data segment 422, respectively, wherein at this time, a zip algorithm may be used as a compression algorithm, but the compression algorithm is not limited to a zip algorithm in order to ease the processing time and improve efficiency (see fig. 4 ¶ 87)
Re claim 2, the combination of CHEN and BAE as discussed in claim 1 above discloses all the claim limitations with additional claimed feature taught by CHEN wherein the generating a shortened video (see ¶ 85 for the generating a shortened video (i.e. the process 300 includes providing the pictorial summary as described in fig. 3 at 370). Also, see fig. 4 paragraphs 99-100)
CHEN fails to explicitly teach comprises: determining a position of each image frame of the shortened video images in an original video time axis; determining positions of original subtitles corresponding to each compressed subtitle in the original video time axis; and synchronizing a playing progress of the shortened video images (see ¶ 134 for determining a position of each image frame of the shortened video images in an original video time axis (i.e. The video frames may be synchronized with the subtitles based on the time stamps of the video data and the time stamps of the subtitle data as described in fig. 10 paragraph 132). It should be noted that the time stamps indicate positions of the video frames); determining positions of original subtitles corresponding to each compressed subtitle in the original video time axis (see ¶ 134 for determining positions of original subtitles corresponding to each compressed subtitle in the original video time axis (i.e. The video frames may be synchronized with the subtitles based on the time stamps of the video data and the time stamps of the subtitle data as described in fig. 10 paragraph 132). It should be noted that the time stamps indicate positions of the subtitles); and synchronizing a playing progress of the shortened video images with that of the compressed subtitles according to the original video time axis, to generate the shortened video (see ¶s 89, 117, 134 for synchronizing a playing progress of the shortened video images with that of the compressed subtitles according to the original video time axis, to generate the shortened video. First, the controller 180 controls the Blu-ray disc player 900 such that the video frames to which the subtitles transferred from the mixer 160 have been added are displayed on the display 170, thereby playing data recorded in the Blu-ray disc on the display 170 as described in fig. 9 paragraph 125. Second, the video frames may be synchronized with the subtitles based on the time stamps of the video data and the time stamps of the subtitle data as described in fig. 10 paragraph 132))
Therefore, taking the combined teachings of CHEN and BAE as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (subtitles) into the system of CHEN as taught by BAE.
Per claim 2, CHEN and BAE are combined for the same motivation as set forth in claim 1 above.
Re claim 17, CHEN discloses a video processing apparatus, comprising: a processor (see ¶ 217 for a processor); and a memory coupled to the processor and store instructions that when executed by the processor, cause the processor to (see ¶ 217 for a memory coupled to the processor and store instructions that when executed by the processor, cause the processor): perform semantic analysis on subtitles of a video (see figs. 3-4 ¶ 43 for perform semantic analysis on subtitles of a video (i.e. analyze one or more of (i) close caption text, (ii) sub-title text as described in paragraph 160). Also, see fig. 4 paragraphs 93, 172); determine a weight of each frame of mages in the video based on a preset image processing strategy (see ¶s 47-49 for determine a weight of each frame of mages in the video based on a preset image processing strategy (i.e. the process 300 includes weighting one or more scenes in the video as described in fig. 3 at 330 paragraph 46). Also, see fig. 4 paragraph 93); acquire a shortened video images by extracting a plurality of image frames in an order of the weights of all frames of images from high to low, according to a preset video shortening proportion (see ¶ 46 for acquire a shortened video images by extracting a plurality of image frames in an order of the weights of all frames of images from high to low, according to a preset video shortening proportion (i.e. The process 300 includes selecting pictures for the pictorial summary as described in fig. 3 at 360 paragraph 81). Also, see fig. 4 paragraphs 82-84, 95); and generate a shortened video according to the shortened video images (see ¶ 85 for generate a shortened video according to the shortened video images (i.e. the process 300 includes providing the pictorial summary as described in fig. 3 at 370). Also, see fig. 4 paragraphs 99-100)
CHEN fails to explicitly teach to acquire compressed subtitles; and the compressed subtitles. However, the reference of BAE explicitly teaches to acquire compressed subtitles (see ¶ 87 for acquire compressed subtitles); and the compressed subtitles (see ¶ 87 for the compressed subtitles)
Therefore, taking the combined teachings of CHEN and BAE as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (subtitles) into the system of CHEN as taught by BAE.
One will be motivated to incorporate the above feature into the system of CHEN as taught by BAE for the benefit of using various algorithms to compress subtitle data 410 and subtitle data 420 consisting of the subtitle style segment 411 and the subtitle segment 421 and the subtitle data segment 412 and the subtitle data segment 422, respectively, wherein at this time, a zip algorithm may be used as a compression algorithm, but the compression algorithm is not limited to a zip algorithm in order to ease the processing time and improve efficiency (see fig. 4 ¶ 87)
Re claim 18, CHEN discloses a non-transitory computer-readable storage medium storing computer instructions which, when executed by a processor, cause a processor to (see ¶ 217 for a computer-readable storage medium storing computer instructions which, when executed by a processor, cause a processor): perform semantic analysis on subtitles of a video (see figs. 3-4 ¶ 43 for perform semantic analysis on subtitles of a video (i.e. analyze one or more of (i) close caption text, (ii) sub-title text as described in paragraph 160). Also, see fig. 4 paragraphs 93, 172); determine a weight of each frame of mages in the video based on a preset image processing strategy (see ¶s 47-49 for determine a weight of each frame of mages in the video based on a preset image processing strategy (i.e. the process 300 includes weighting one or more scenes in the video as described in fig. 3 at 330 paragraph 46). Also, see fig. 4 paragraph 93); acquire a shortened video images by extracting a plurality of image frames in an order of the weights of all frames of images from high to low, according to a preset video shortening proportion (see ¶ 46 for acquire a shortened video images by extracting a plurality of image frames in an order of the weights of all frames of images from high to low, according to a preset video shortening proportion (i.e. The process 300 includes selecting pictures for the pictorial summary as described in fig. 3 at 360 paragraph 81). Also, see fig. 4 paragraphs 82-84, 95); and generate a shortened video according to the shortened video images (see ¶ 85 for generate a shortened video according to the shortened video images (i.e. the process 300 includes providing the pictorial summary as described in fig. 3 at 370). Also, see fig. 4 paragraphs 99-100)
(see ¶ 87 for acquire compressed subtitles); and the compressed subtitles (see ¶ 87 for the compressed subtitles)
Therefore, taking the combined teachings of CHEN and BAE as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (subtitles) into the system of CHEN as taught by BAE.
One will be motivated to incorporate the above feature into the system of CHEN as taught by BAE for the benefit of using various algorithms to compress subtitle data 410 and subtitle data 420 consisting of the subtitle style segment 411 and the subtitle segment 421 and the subtitle data segment 412 and the subtitle data segment 422, respectively, wherein at this time, a zip algorithm may be used as a compression algorithm, but the compression algorithm is not limited to a zip algorithm in order to ease the processing time and improve efficiency (see fig. 4 ¶ 87)
Re claim 19, the combination of CHEN and BAE as discussed in claim 2 above discloses all the claimed limitations of claim 19.
Re claim 26, the combination of CHEN and BAE as discussed in claim 2 above discloses all the claimed limitations of claim 26.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
1/26/2022
/JOSE M. MESA/
Examiner
Art Unit 2484



/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484